§
  DANBILL PARTNERS, L.P.,
                                                                   No. 08-19-00139-CV
                                                 §
  Appellant,
                                                                     Appeal from the
                                                 §
  v.
                                                                   448th District Court
                                                 §
  SAUL SANDOVAL AND VERONICA
                                                                 of El Paso County, Texas
  SANDOVAL,
                                                 §
                                                                  (TC# 2019DCV0377)
  Appellees.
                                                 §

                                          OPINION

       Appellant, Danbill Partners, L.P., brings this appeal after the trial court enjoined them from

foreclosing on a property whose rightful ownership is disputed. Appellees, Saul and Veronica

Sandoval, brought a trespass to try title claim on the property, their primary home, they named

Vanessa Maese, from whom they purchased the property, and Appellant, as a lienholder of the

property. Appellant subsequently initiated foreclosure proceedings against Maese, to whom it sold

the property some years earlier and who allegedly still owed money under a previous note, which

was secured by the property. Following a hearing, the trial court granted a temporary injunction in

Appellees’ favor, which prohibited Appellant from foreclosing pending the outcome of a trial on

the merits. This appeal followed.

                                        BACKGROUND

                                      Factual Background

       Appellees’ property is in Fabens, Texas, in El Paso County (the Property). The Appellees

contracted with Vanessa Maese to purchase the Property on November 4, 2013. The Appellees
believed they were purchasing the Property in fee simple. The Appellees were subsequently

informed Maese owed money on the Property under a note to Appellant. Accordingly, Appellees

made payments on their note with Maese directly to Appellant.

        On August 2, 2018, Appellees requested a payoff amount from Maese to refinance any

amounts still owed to Appellant. The payoff Maese provided to Appellees included a ten percent

prepayment penalty. Then Appellees requested a payoff directly from Appellant who refused to

provide it. As a result, Appellees filed the instant lawsuit seeking to quiet title on the Property, and

other claims related to their contract with Maese.

        In their petition, Appellees allege a claim for trespass to try title against Maese and

Appellant, arguing they performed their obligations under their contract with Maese. They also

seek declaratory relief under the Texas Uniform Declaratory Judgment Act, asking the trial court

to declare the contract between the Appellees and Maese valid and enforceable and request title to

the Property to be transferred to them from Maese. They also assert breach of contract, quantum

meruit, estoppel, and constructive trust claims related to their contract with Maese.

                     Foreclosure and Application for Temporary Injunction

       Following receipt of service of the Appellees’ lawsuit, Appellant filed a notice of

foreclosure and scheduled a sale of the Property on May 7, 2019. In response, Appellees filed an

application for temporary restraining order, temporary injunction, and permanent injunction on

April 23, 2019. In support, Appellees argued they never missed a payment under the terms of their

agreement with Maese and were actively trying to negotiate a payoff of the amount Maese owed

to Appellant. Appellees claimed if the foreclosure sale was not enjoined, they would be wrongfully

deprived of their homestead property, on which they had improved the value and been led to

believe was theirs in fee simple. They further argued there was no adequate remedy at law which



                                                   2
could compensate them for loss of the property through a foreclosure sale. Their application sought

preservation of the status quo until their trespass to try title suit was finalized. Appellees attached

affidavits to their application verifying the facts alleged and the harm they would suffer if the sale

was not enjoined.

       In its response to Appellees’ application, Appellant alleged it was legally allowed to

foreclose on the Property because of Maese’s default on her loan with them. It argued Appellees

had an adequate remedy against Maese under the contractual claims against her, which could still

be pursued if Appellant could foreclose on the Property. Appellant argued Appellees would not be

irreparably harmed because their claims could be adequately compensated with monetary

damages. Finally, Appellant argued only a bond of $15,544.45—comprised of principal and

interest due under Maese’s note, plus attorney fees—would adequately protect Appellant if a

temporary injunction was granted.

                        Hearing on Application for Temporary Injunction

       The hearing on both the application for temporary restraining order and temporary

injunction was held on May 1, 2019. Appellees did not attend the hearing. The trial court ruled

the application for temporary restraining order would be granted. Bond, payable by the Appellees,

was set at $500. The trial court then proceeded with the hearing on the temporary injunction.

       Appellant’s first witness was Randy Bills. Bills is the manager of a company called

Allimat, which is Appellant’s general partner. Appellant manages loans on approximately seventy-

two properties. Bills testified regarding the $20,000 promissory note between Appellant and Maese

and confirmed the note contained a prepayment penalty. He testified there was no loan or other

agreement between Appellant and Appellees, and Appellant’s note for the Property was only

between Appellant and Maese. Bills testified the note retained a vendor’s lien on the Property.



                                                  3
Further, the note provided Appellant could declare the loan immediately due and payable if the

Property was transferred or sold without obtaining Appellant’s prior written consent. Bills

confirmed Appellant was unaware and did not consent to Maese’s transfer of the loan to Appellees.

However, he stated it was not uncommon for a “client” to rent out a property and instruct the renter

to pay Appellant directly.

       Appellant’s Exhibit 4 contained a list of the payments received on Maese’s loan. Payments

fell behind in late 2017; the January 2018 payment was applied to the amount due for October

2017. At that point, Maese was three months past due on her loan with Appellant.

       In January 2019, Appellant sent Maese a Notice of Default and Intent to Accelerate letter,

informing her that she would owe $1,421.62 in late payments and other fees by February 20, 2019.

Appellant informed Maese they would not accept partial payments of the total amount due.

Appellant testified on April 12, 2019, the property was posted for foreclosure and a notice of

acceleration was sent to both Maese and Appellees.

       On cross-examination, Bills averred he was unable to monitor whether Appellant’s clients

were selling its properties to third parties while the notes owed to Appellant remained outstanding.

Bills prepares all of Appellant’s loan documents. Appellant limits the number of loans it writes

each year to comply with the Truth in Lending Act to avoid having to be licensed.

       Bills, further, acknowledged Maese’s notice of acceleration was sent to the wrong address,

and accordingly, she may not have been aware of the loan acceleration. Bills also acknowledged

the tax appraisal district listed Appellees as the title owners of the Property. Bills confirmed when

Maese and Appellees executed the sale of the Property, which was then properly filed, Appellant

was put on notice of the transfer of Maese’s interest. However, Appellant did not accelerate

Maese’s note until Appellees requested a payoff amount of Maese’s loan.



                                                 4
       Maese testified in 2003 she signed a loan agreement for $20,000.00 with Appellant for the

Property. She stated she did not remember whether the agreement allowed her to sell the Property,

but confirmed she never sought Appellant’s permission. When her husband died and she could not

pay the loan, she sold the Property to Appellees. Maese was “about to lose the property” and

wanted to sell it to avoid foreclosure.

       Maese never received, nor had she seen, the notice of default Appellant sent for the

Property. However, she was aware the loan payments were late. She received the notice regarding

the foreclosure sale Appellant’s counsel sent her in April of 2019. Maese was aware she was still

obligated to Appellant on the note and had another loan outstanding with Appellant. Maese spoke

to Appellees regarding the late payments and paying the past due amounts. At that point, Appellees

retained an attorney to obtain the payoff amount directly from Appellant.

       Maese believed Appellant knew another individual was paying on her note since Appellant

was receiving payments by someone other than Maese. Maese stated she did not give Appellant

notice of the sale of the Property.

                                            DISCUSSION

       Appellant presents two issues on appeal: 1) Did the trial court abused its discretion in

granting the temporary injunction; and 2) is the temporary injunction order defective in form and

therefore void.

                                          Standard of Review

       A trial court has broad discretion in whether to grant or deny an application for temporary

injunction. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). An order granting

injunctive relief should be reversed only where the trial court abuses its discretion. Id., (citing

Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex. 1993)). A reviewing court’s own judgment must not



                                                  5
be substituted for the judgment of the trial court except where the latter’s action was “so arbitrary

that it exceeded the bounds of reasonable discretion.” Id., (citing Johnson v. Fourth Ct. of Appeals,

700 S.W.2d 916, 918 (Tex. 1985); Davis v. Huey, 571 S.W.2d 859, 861-62 (Tex. 1978)); see also

Tri-Star Petroleum Co. v. Tipperary Corp., 101 S.W.3d 583, 587 (Tex.App.--El Paso 2003, pet.

denied). Similarly, we must not resolve the merits of the underlying case. Tri-Star Petroleum Co.,

101 S.W.3d at 587, (citing Davis v. Huey, 571 S.W.2d 859, 861-62 (Tex.1978)). We likewise may

not reverse the trial court’s judgment where conflicting evidence was presented to the trial court

but there is sufficient evidence in the record supporting the trial court’s decision. Tri-Star

Petroleum Co., 101 S.W.3d at 587.

   Issue One: Did the trial court abuse its discretion in granting the temporary injunction?

       As the Texas Supreme Court reiterated in Butnaru, the purpose of a temporary injunction

is preservation of the status quo and is an extraordinary remedy. Butnaru, 84 S.W.3d at 204.

Obtaining a temporary injunction requires pleading and proving (1) a cause of action against the

defendant; (2) a probable right to the relief sought; and (3) irreparable injury that is both probable

and imminent if the relief is not granted. Id.

       Appellant argues the trial court abused its discretion in four ways by granting the temporary

injunction which mandates reversal: (a) the Appellees failed to meet their burden of proof, in part

because they failed to put on adequate evidence; (b) Appellees failed to allege a valid cause of

action against Appellant and failed to show a probable right to relief; (c) Appellees failed to

demonstrate irreparable injury because they can seek monetary relief from Maese and have other

adequate remedies at law; and (d) the temporary injunction bond of $500 does not adequately

protect Appellant’s interests.

       We find the trial court did not abuse its discretion in granting the temporary injunction.



                                                  6
         (a) Does Appellees’ alleged failure to adduce further testimony or evidence
                                render the evidence insufficient?

       Appellant correctly points out a temporary injunction may typically not issue on sworn

pleadings or affidavits alone. See, e.g., Millwrights Local Union No. 2484 v. Rust Eng'g Co., 433

S.W.2d 683, 686-87 (Tex. 1968). In Millwrights, the Texas Supreme Court determined the

necessity of holding a hearing on whether an injunction should be granted necessarily means the

trial court must consider, and the applying party must provide, evidence in support of its position.

Id. at 687. However, where affidavits have been offered in support of an application for temporary

injunction and the party opposing the injunction fails to object to reliance upon them, the party

may not first raise the complaint on appeal. See Burkholder v. Wilkins, 504 S.W.3d 485, 491

(Tex.App.--Corpus Christi 2016, no pet.)(citing Ahmed v. Shimi Ventures, LP, 99 S.W.3d 682, 684

n.2 (Tex.App.--Houston [1st Dist.] 2003, no pet.)); see also Tigua Gen. Hosp., Inc. v. Feuerberg,

645 S.W.2d 575, 576 (Tex. App.--El Paso 1982, writ dism'd). We find it was proper for the trial

court to rely on Appellees’ affidavits attached to their temporary injunction application.

       Appellant claims Appellees’ failure to testify in their own behalf at the hearing and/or offer

other witness testimony or documents beyond their contract with Maese is clear evidence they

have not satisfied their burden of proof vis à vis a temporary injunction. However, Appellant’s

argument ignores Bills’ and Maese testimony, direct and cross; numerous documents offered by

Appellants; Appellees’ affidavits and their contract with Maese.

       We are not persuaded Appellees’ absence from the hearing; the lack of their testimony or

their alleged failure to offer additional witness testimony or more documents necessarily shows

they failed to carry their burden of proof. The trial court was entitled to rely on the testimony of

Bills and Maese, Appellees’ affidavits, Appellees’ contract and the additional documents included

in the record. To the extent Appellant asserts the trial court lacked any evidence to grant the


                                                 7
temporary injunction, we disagree.

       Next, turning to the question of whether the Appellees carried their burden of proof, we

examine each of the three elements necessary to grant a temporary injunction.

          (b) Did Appellees allege a legitimate claim against Appellant and demonstrates a
                                         probable right to relief?

       Appellant’s argument on this sub-issue is Appellant is not in privity of contract with

Appellees, and the contract claims alleged by Appellees only implicate their contract with Maese.

However, Appellant’s argument fails to address Appellees’ primary claim, their trespass to try title

against Maese and Appellant. To demonstrate a probable right to relief, a party does not have to

prove it will ultimately succeed at trial on the issue in question. See Savering v. City of Mansfield,

505 S.W.3d 33, 39 (Tex.App.--Fort Worth 2016, pet. denied)(citing Oil Field Haulers Ass’n v.

R.R. Comm’n, 381 S.W.2d 183, 196 (Tex. 1964)). Instead, an applicant shows its probable right to

recovery “by alleging a cause of action and presenting evidence tending to sustain it.” Id., (citing

Frequent Flyer Depot., Inc. v. Am. Airlines, Inc., 281 S.W.3d 215, 220 (Tex.App.--Fort Worth

2009, pet. denied), cert. denied, 559 U.S. 1036 (2010)).

       A trespass to try title claim is the exclusive cause of action which may be brought to

determine disputed issues of title on a piece of property. See TEX.PROP.CODE ANN. § 22.001. At

trial, to succeed on their trespass to try title claim, Appellees will have to prove, “(1) a regular

chain of title of conveyances from the sovereign to the plaintiff; (2) a superior title to that of the

defendant out of a common source; (3) title by limitations; or (4) prior possession which has not

been abandoned.” Vernon v. Perrien, 390 S.W.3d 47, 54-55 (Tex.App.--El Paso 2012, pet. denied).

       At the temporary injunction hearing, Bills testified the tax appraisal district listed Appellees

as the record owners of the Property. Maese believed the Property was hers to sell, after Appellant

had sold it to her. Maese asserted because Appellees had paid Appellant directly; Appellant was


                                                  8
aware someone other than Maese was residing on the Property. Appellant accepted Appellees’

payments without objection. Further, the contracts between Appellant and Maese, and Maese and

the Appellees, which were entered as evidence, document the chain of title of the Property.

Appellees’ affidavits averred they understood their purchase of the Property was made in fee

simple. We find the evidence is sufficient to support the trial court’s conclusion Appellees’

possessed a probable right to relief on their trespass to try title claim.

                 Did Appellees adequately demonstrate an irreparable injury?

        Next, Appellant alleges Appellees failed to demonstrate an irreparable injury because

Appellees have adequate legal remedies against Maese and failed to present evidence supporting

their claims of irreparable injury. Appellees counter the loss of their family home, including the

improvements they have made to the home, constitute adequate evidence of damages which cannot

be adequately quantified by monetary damages.

        Irreparable injury is an injury whereby an injured party cannot receive adequate

compensation in damages, or where the damage that is likely to result cannot be measured by a

typical pecuniary standard. Butnaru, 84 S.W.3d at 204; see also Gulf Oil Corp. v. Walton, 317

S.W.2d 260, 263 (Tex.Civ.App.--El Paso 1958, no writ). Money damages may not adequately

compensate a party for loss of property if the property is “legally unique or irreplaceable.” [Internal

quotations omitted]. Burkholder v. Wilkins, 504 S.W.3d 485, 491 (Tex.App.--Corpus Christi 2016,

no pet.). “Every piece of real estate is unique, and foreclosure can be an irreparable injury for

which there is no adequate remedy at law.” Id. Accordingly, it may be proper for a trial court to

grant equitable relief when real property is at the heart of the dispute. Butnaru, 84 S.W.3d at 211.

        In Burkholder, the Corpus Christi Court of Appeals considered the applicant’s affidavit, in

conjunction with other evidence provided at the hearing, in determining whether the trial court had

an adequate basis on which to exercise its discretion to grant a temporary injunction halting
                                                   9
foreclosure on a piece of property. Burkholder, 504 S.W.3d at 492. The affidavit in Burkholder

gave background on a property owner’s dispute with his condominium association and

summarized his dealings with them and their attempts to foreclose on his condo. Id. It also

discussed the other evidence attached to his application. Id. The Corpus Christi court found,

       Taking the affidavit together with Wilkins’s other record evidence, we conclude
       that Wilkins provided the trial court with a sufficient basis upon which to exercise
       its discretion. … Wilkins produced competent evidence that in the absence of an
       injunction, he faced the threat of foreclosure, through which he could irrevocably
       lose ownership of the bay-front real estate at issue. … It follows that by
       demonstrating the likely loss of unique property, Wilkins made the requisite
       showing that he faced irreparable injury for which there would be no adequate
       remedy at law[.] Id. [Citations omitted].

Burholder, 504 S.W.3d at 492.

       Appellant claims Appellees fail to offer any evidence regarding the property’s uniqueness

or how monetary damages would not adequately compensate Appellees for any wrongdoing

committed by Maese. However, Appellant ignores Appellees’ affidavits, which we already

determined were properly considered by the trial court in arriving at its decision to grant the

temporary injunction. In Saul Sandoval’s affidavit, he testifies regarding the impact of losing his

family’s home, describing the Property’s sentimental value to him and his family. Likewise,

Veronica Sandoval expresses a similar sentient about losing their home involuntarily.

Additionally, and like the appellee in Burkholder, both affidavits contained testimony from

Appellees, consistent with Bills’ testimony, Appellant intended to foreclose regardless of

Appellees’ willingness and ability to pay Maese’s outstanding indebtedness. Appellees’ affidavits

recounted of how they purchased the Property from Maese and their belief the purchase was made

in fee simple. We find the circumstances of the instant case analogous to those in Burkholder and

conclude Appellees have made the requisite showing that they faced an irreparable injury for which

there would be no adequate remedy at law.

                                                10
       In its reply brief, Appellant cites to In re Stark from the Beaumont Court of Appeals in

support of its contention inadequate evidence was offered by Appellees to show irreparable harm.

See In re Stark, 126 S.W.3d 635, 640 (Tex.App.--Beaumont 2004, orig. mandamus). There, the

Beaumont Court stated the inherent uniqueness of real estate, by itself, is not enough to prove

monetary damages are inadequate compensation for the loss of a property. The Stark Court found

the realtor had not provided any evidence of the sentimental value of the disputed property and

absent that showing it was not unreasonable for the trial court to find he had an adequate remedy

at law. Id. Here, the uniqueness of the real property is bolstered by the uncontradicted Appellees’

sentimental value evidence of their Property. We find adequate evidence was presented to the trial

court and supports its discretion in finding Appellees had no adequate remedy at law.

         Did Appellant properly preserve error on the adequacy of the $500 bond?

       Appellant maintains the trial court abused its discretion in setting a $500 bond. Appellant

asserts their interests will not be adequately protected since over $11,000 is still owed under their

note with Maese, in addition to late fees and attorney fees, which continue to accrue. Appellant

contends the trial court erroneously set the bond at $500 under the faulty premise Appellees were

indigent and the Property was their homestead. In support, it cites to DeSantis v. Wackenhut Corp.,

793 S.W.2d 670, 685-86 (Tex. 1990), which discusses a cause of action for wrongful injunction.

In bringing such a claim, a claimant must establish the injunction was issued wrongfully and it

seeks to recover on the bond set by the trial court. Id. “The purpose of the bond is to protect the

defendant from the harm he may sustain as a result of temporary relief granted upon the reduced

showing required of the injunction plaintiff, pending full consideration of all issues.” Id. at 686.

Appellant states because the bond is insufficient, the temporary injunction should be “reversed.”

        An inadequate bond in a temporary injunction is reviewed on a case-by-case basis for an

abuse of discretion. See Khaledi v. H.K. Global Trading, Ltd., 126 S.W.3d 273, 286 (Tex.App.--
                                                 11
San Antonio 2003, no pet.). However, complaints regarding the sufficiency of the bond set in an

injunction cannot be raised for the first time on appeal. See id., (citing Ex parte Coffee, 328 S.W.2d

283, 292 (Tex. 1959); Matagorda County Hosp. Dist. v. City of Palacios, 47 S.W.3d 96, 104

(Tex.App.--Corpus Christi 2001, no pet.); Speedman Oil Co. v. Duval County Ranch Co., 504

S.W.2d 923, 931 (Tex.Civ.App.--San Antonio 1973, writ ref'd n.r.e.); TEX.R.APP.P. 33.1). Our

review of the record before us indicates Appellant never objected to the $500 bond set by the trial

court in its verbal ruling at the hearing on the temporary injunction, or later when the order was

issued. In addition, Appellant’s brief does not cite to their objection in the trial court. Accordingly,

we find this issue has not been preserved for appeal. See Khaledi, 126 S.W.3d at 286.

        Having considered each subpart of Appellant’s first issue, we overrule its first issue and

proceed to our analysis of its second issue.

                  Issue Two: Is Temporary Injunction Void for Defects in Form?

        Appellant’s second issue requires analysis of Rule 683 of the Texas Rules of Civil

Procedure, involving the form and scope of an injunction or restraining order. See TEX.R.CIV.P.

683. It states,

        Every order granting an injunction and every restraining order shall set forth the
        reasons for its issuance; shall be specific in terms; shall describe in reasonable detail
        and not by reference to the complaint or other document, the act or acts sought to
        be restrained; and is binding only upon the parties to the action, their officers,
        agents, servants, employees, and attorneys, and upon those persons in active concert
        or participation with them who receive actual notice of the order by personal service
        or otherwise.

        Every order granting a temporary injunction shall include an order setting the cause
        for trial on the merits with respect to the ultimate relief sought. The appeal of a
        temporary injunction shall constitute no cause for delay of the trial.

TEX.R.CIV.P. 683.

        In its second issue, Appellant claims the temporary injunction is void for defects in form,



                                                   12
for two reasons. Appellant first contend the temporary injunction order fails to specifically state

what irreparable harm Appellees will face if the injunction was not granted; and second, the trial

court’s vacating of the trial date after the instant appeal was filed voids the injunction order because

it violates Rule 683. Appellees disagree, relying on the language in the order discussing the

imminent foreclosure on the Property as an adequate description of the imminent harm if the

injunction was not granted.

   Does the temporary injunction order adequately state the irreparable harm Appellees
                                     would suffer?

       First, we address whether the temporary injunction adequately states the irreparable harm

Appellees would suffer if the temporary injunction was not granted.

         The requirements set forth in Rule 683 regarding the form and contents of an order issuing

a temporary injunction are mandatory and must be followed by the trial court. Interfirst Bank San

Felipe, N.A. v. Paz Const Co.., 715 S.W.2d 640, 641 (Tex.1986). In a temporary injunction order,

the trial court “must state in the injunction the reasons why the court deems it proper to issue the

injunction, including the reasons why the applicant will suffer injury if the injunction is not

issued.” Fasken v. Darby, 901 S.W.2d 591, 593 (Tex.App.--El Paso 1995, no writ)(citing

Tex.R.Civ.P. 97(d)); see also State v Cook United, Inc., 464 S.W.2d 105, 106 (Tex. 1971). An

injunction lacking the requisite injury description is void and must be dissolved. Fasken, 901

S.W.2d at 593, (citing Moreno v. Baker Tools, 808 S.W.2d 208, 210 (Tex.App.--Houston [1st

Dist.] 1991, no writ)).

         Our sister court in Fort Worth offered the following examples where Texas courts found

the language in an injunction order satisfied the description of irreparable harm to meet the

requirements of Rule 683:

       [A]n order has been held sufficient to comply with rule 683 if it states that an act is
       being enjoined because the conduct ‘would alter the status quo and tend to make a
                                                  13
        final judgment in favor of appellees impossible or difficult to enforce;’ and, unless
        the conduct is deterred, the moving party ‘would be without adequate remedy at
        law and ... the proposed construction, once completed and sold ... would materially
        affect the use and enjoyment by the [moving parties] of their property ...’, … or that
        the injunction preventing the conduct was necessary to protect ‘goodwill and
        business’ and that the moving party ‘would be harmed unless the temporary
        injunction were issued, as the status quo could not be maintained without the
        injunction’, … or that the moving party ‘will probably sustain irreparable injury
        and damage to its business’ if the conduct continues[.] [Emphasis added and
        internal citations omitted].

Byrd Ranch, Inc. v. Interwest Sav. Ass’n, 717 S.W.2d 452, 454-455 (Tex.App.--Fort Worth 1986,

no writ.).

        Here, the injunction order includes the following language:

        1. [Appellant] intends to foreclose on the Property located at 1264 Twig Street,
           Fabens, Texas 79838;

        2. unless this restraint is ordered immediately, [the Appellees] will suffer
           irreparable injury immediately, because no other legal remedy can be obtained
           and effected before the injury occurs;

                                          .           .        .

        4. if [Appellant’s] threatened conduct as described above is not enjoined during
           the pendency of this suit, [the Appellees] will be injured because: it will disrupt
           the status quo and likely render the [Appellees’] claim moot;

                                          .           .        .

               It is therefore ORDERED that a temporary injunction issue, operative until
        judgment is entered in this cause, enjoining [Appellant] from foreclosing on the
        Property[.]

The order in this case adequately states why the trial court found it proper to grant the

injunction and why Appellees will suffer injury if an injunction is not ordered; namely,

because Appellant intended to foreclose on the Property, which would disrupt the status

quo and render Appellees’ claim against Appellant moot. We find this language complies

with the strict requirements of Rule 683 and consistent with other cases which have found

the same. See Byrd Ranch, Inc., 717 S.W.2d at 454-455, (citing Fairfield v. Stonehenge
                                                 14
Ass’n Co., 678 S.W.2d 608, 611 (Tex.App.--Houston [14th Dist.] 1984, no writ); Martin

v. Linen Systems for Hospitals, Inc., 671 S.W.2d 706, 710 (Tex.App.--Houston [1st Dist.]

1984, no writ); Gillen v. Diadrill, Inc., 624 S.W.2d 259, 264 (Tex.App.--Corpus Christi

1981, writ dism’d)(opinion on reh’g)).

        Did vacating the trial date pending appeal render the injunction order void?

       Finally, Appellant argues that because the trial court vacated the trial date pending this

appeal, the order is void. In support, it cites Rule 683, which states in pertinent part, “Every order

granting a temporary injunction shall include an order setting the cause for trial on the merits with

respect to the ultimate relief sought. The appeal of a temporary injunction shall constitute no cause

for delay of the trial.” TEX.R.CIV.P. 683. Because the trial date set by the trial court in the order

was subsequently vacated, Appellant claims the temporary injunction order is void.

       On May 20, 2019, when notice of this appeal was filed, the temporary injunction order

issued on May 6, 2019 contained a trial date of February 4, 2020. However, on June 12, 2019,

while this appeal was pending, the trial court entered an order vacating the trial setting “until the

decision from the Court of Appeals is rendered.” [Emphasis in orig.].

       As noted above, Rule 683 states: “The appeal of a temporary injunction shall constitute no

cause for delay of the trial.” [Emphasis added]. TEX.R.CIV.P. 683. Texas case law is settled that

temporary injunctions which do not include a trial setting are void. See Qwest Communications

Corp. v. AT&T Corp., 24 S.W.3d 334, 337 (Tex. 2000). Therefore, Appellant argues the order is

void because the trial court abated the trial setting indefinitely pending their appeal in

contravention of Rule 683.

       Our analysis begins by determining whether we have jurisdiction to review the trial court’s

order resetting the trial date until the appeal is decided and did that order modify the temporary



                                                 15
injunction. For guidance, we look to Ahmed, while the case was on appeal, the trial court entered

an order modifying the temporary injunction that was the subject of the appeal. Ahmed v. Shimi

Ventures, L.P., 99 S.W.3d 682, 687 (Tex.App.--Houston [1st Dist.] 2003, no pet.). There, like here,

neither party raised questions regarding the appellate jurisdiction to decide issues regarding the

modification of the temporary injunction while the case was on appeal. However, as a threshold

issue, we must address our jurisdiction to consider the trial court’s order vacating the trial date

after the temporary injunction order was rendered and likewise, the trial court’s jurisdiction to

enter an order modifying the injunction order pending appeal. Id. at 688, (citing Brown v. Herman,

852 S.W.2d 91, 93 (Tex.App.--Austin 1993, orig. proceeding)).

       Ahmed provides a detailed analysis of appellate jurisdiction to review modified temporary

injunction orders with which we agree. See Ahmed, 99 S.W.3d at 688-689. Appellate jurisdiction

to review interlocutory orders is extremely limited, and Section 51.014, from which we derive our

jurisdiction, must be strictly construed. Id. at 688; see TEX.CIV.PRAC.&REM.CODE ANN.

§ 51.014(a)(4). Section 51.014 allows interlocutory appeals of orders “grant[ing] or refus[ing] a

temporary injunction or grant[ing] or overrul[ing] a motion to dissolve a temporary injunction as

provided by Chapter 65 [of the Texas Civil Practices and Remedies Code].” Id. As Ahmed

discusses, an order modifying a temporary injunction is not precisely either of those orders

discussed by the Legislature in Section 51.014(a)(4). Id. However, the First District construed

Section 51.014(a)(4) as granting interlocutory review of orders modifying temporary injunctions

because they are like the types of orders explicitly listed in Section 51.014(a)(4). See id. at 689,

(citing Toby Martin Oilfield Trucking, Inc. v. Martin, 640 S.W.2d 352, 354-55 (Tex.App.--

Houston [1st Dist.] 1982, no writ). We find we have jurisdiction to review the trial court’s order




                                                16
modifying the trial date of the temporary injunction. 1 Further, the trial court’s June 12, 2019 order

vacating the trial date indefinitely is a modification of the May 6, 2019 temporary injunction order.

        Next, we turn to whether the trial court can enter an order modifying the trial date of the

temporary injunction order. “[The] modified order is valid if the trial court had jurisdiction to enter

it during the interlocutory appeal.” Ahmed, 99 S.W.3d at 689. While an interlocutory appeal is

pending, a trial court has continuing jurisdiction to “make further orders, including one dissolving

the order complained of on appeal[,]” and, “[i]f permitted by law … may proceed with a trial on

the merits[;]” but may not make any order “interfer[ing] with or impair[ing]” the appellate court’s

jurisdiction or the “effectiveness of any relief sought or that may be granted on appeal.”

TEX.R.APP.P. 29.5(b). We have already determined we have jurisdiction to review the modified

injunction order which incorporates the order continuing the trial date until the appeal is resolved.

Accordingly, the sole remaining jurisdictional question is whether the order modifying the

temporary injunction by continuing the trial date interfered with or impaired the effectiveness of

the relief sought on or that may be granted in this appeal.

        Appellant asks for two types of relief on appeal: to find the trial court abused its discretion

in issuing the injunction at all; or, to find the injunction void for defects in form under Rule 683.

The modification removing the trial date from the injunction order has no bearing on the merits of

granting or denying the injunction in the first instance because it does not involve whether the

injunction applicant pleaded and proved (1) a cause of action against the defendant; (2) a probable

right to the relief sought; or (3) irreparable injury that is both probable and imminent if the relief

is not granted. See Butnaru, 84 S.W.3d at 204. Additionally, the injunction order as modified does



1
 We acknowledge this issue is not settled among the intermediate courts of appeals. However, with no prior precedent
out of this Court, we follow the analysis set forth out of the Houston and Dallas courts, among others. See Ahmed, 99
S.W.3d at 688-89; Currie v. Int'l Telecharge, Inc., 722 S.W.2d 471, 472-73 (Tex.App.--Dallas 1986, no writ).

                                                        17
not interfere with or impair the effectiveness of Appellant’s sought remedy - finding the injunction

void for form defects. Accordingly, we find the trial court had jurisdiction to enter its order

continuing the trial date.

         The issue of error-preservation inevitably comes to mind in this scenario. The record does

not indicate the complained-of error, the continuation of the trial date to a future uncertain date,

was raised in the trial court. Does Appellant have a duty to raise this form defect issue with the

trial court first before bringing this error? The answer is no. Our precedent binds us to decide the

complained-of error regardless whether it was objected to or not. See Fasken, 901 S.W.2d at 593

(“[Rule 683] operates to invalidate an injunction even when the complaining party fails to bring

the error to the trial court's attention.”). However, we note the inefficiency this rule creates for all

parties concerned when what could often be solved by a simple motion made to the trial court

instead serves as an ace in the hole for an appellant to raise for the first time on appeal. See Hoist

Liftruck Mfg., Inc. v. Carruth-Doggett, Inc., 485 S.W.3d 120, 123-27 (Tex.App.—Houston [14th

Dist.] 2016, no pet.)(Frost, C.J., concurring). Although the Texas Supreme Court has not explicitly

adopted the error-preservation exception for Rule 683 defects, this Court and most of the other

intermediate courts of appeals in Texas have adopted a bright line rule that Rule 683 defects render

an injunction void ab initio, regardless of whether it is raised at the trial court level. Id. at 125-26. 2

         Here, the trial court’s decision to modify the temporary injunction order by vacating the

trial date indefinitely pending the resolution of this appeal, unfortunately, has the effect of



2
  We note, however, the Texas Supreme Court has held Rule 683 defects make an injunction order “subject to” being
declared void ab initio, but has not gone so far as the intermediate courts of appeal to find such defects result in
automatic dissolution. See Hoist Liftruck Mfg., Inc., 485 S.W.3d 125-136,. (citing InterFirst Bank San Felipe, N.A. v.
Paz Const. Co., 715 S.W.2d 640, 641 (Tex. 1986) and see Qwest Communications Corp. v. AT&T Corp., 24 S.W.3d
334, 337 (Tex. 2000)). On the contrary, InterFirst and Qwest categorize Rule 683 defects as procedural defects, which
our high court has routinely held must be preserved at the trial court level to be considered on appeal. Hoist Liftruck
Mfg., Inc., 485 S.W.3d at 125-26.


                                                         18
removing the trial setting from the injunction order. Absence of a date setting trial is a fatal defect

for a temporary injunction order rendering the injunction order void. See Fasken, 901 S.W.2d at

593; see also Qwest Communications Corp., 24 S.W.3d at 337. Therefore, the trial court’s decision

to vacate the trial setting indefinitely pending appeal transformed an otherwise valid temporary

injunction order on May 6, 2019, and rendered it void because of the subsequent modification on

June 12, 2019. Had the trial court merely continued the trial and set another trial date, the injunction

order would be valid. The error was continuing the case indefinitely in contravention of Rule 683.

Likewise, if the trial court sets a new trial setting, thereby modifying the injunction order once

again, ostensibly, the temporary injunction order would assume its validity under Rule 683.

Therefore, based on the record before us, we sustain Appellant’s issue that the order continuing

the trial date rendered the temporary injunction order void.

                                              CONCLUSION

        We find the trial court did not abuse its discretion in granting the temporary injunction.

However, the trial court’s subsequent modification of the injunction order resetting the trial date

until the appeal had been resolved caused the temporary injunction order to fall out of compliance

with Rule 683 and rendered it void.

        Having sustained Appellant’s second issue, we vacate the order issuing the injunction,

dissolve said injunction, and remand this cause for trial on the merits.



November 30, 2020
                                                YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  19